    Case 3:19-cv-01295-MAB Document 42 Filed 12/22/20 Page 1 of 5 Page ID #256




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

    JULIUS GLEGHORN,                               )
                                                   )
                         Plaintiff,                )
                                                   )
    vs.                                            )   Case No. 3:19-CV-1295-MAB
                                                   )
    MIKA LOGISTICS INC. and                        )
    SERGEI VLASOV,                                 )
                                                   )
                         Defendants.               )


                               MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

          This matter is before the Court on the Motion for Default Judgment against

Defendant Mika Logistics Inc. filed by Plaintiff Julius Gelghorn (Doc. 23), as well as, the

Motion to Set Aside Clerk’s Entry of Default filed by Defendants Mika Logistics and

Sergei Vlasov1 (Doc. 32).

                                      BACKGROUND & FACTS

          Plaintiff Julius Gleghorn filed this lawsuit on November 25, 2019 against his

former employer, Mika Logistics, Inc., and his supervisor at the company, Sergei “Last

Name Unknown” (“LNU”) for unlawful compensation practices and racial

discrimination (Doc. 1). He asserted federal claims under the Fair Labor Standards Act

and Title VII of the Civil Rights Act, as well as state law claims under the Illinois




1 Plaintiff named Sergei “Last Name Unknown” (“LNU”) as a Defendant (Doc. 1). He has since identified
himself as Sergei Vlasov (Docs. 26, 32).
                                           Page 1 of 5
Case 3:19-cv-01295-MAB Document 42 Filed 12/22/20 Page 2 of 5 Page ID #257




Minimum Wage Act and the Illinois Wage Payment and Collection Act (Doc. 1).

      Summons was issued as to both Defendants and on January 6, 2020, Plaintiff filed

returns of service, which indicated that the summons and complaint for both Defendants

were left with Tom Mika on December 18, 2019 (Docs. 4, 5, 7, 8). Tom Mika has identified

himself as the Executive Director of Mika Logistics (Doc. 38-1), as well as the Senior

Operations Manager (Doc. 41-1). When neither Mika Logistics nor Sergei LNU filed an

answer or other responsive pleading by the deadline on January 8, 2020, Plaintiff sought

an entry of default against them, which was entered by the Clerk of Court on January 28,

2020 (Docs. 13, 14, 15). The following day, Plaintiff filed motions for default judgment

against both Defendants (Docs. 16, 17). These motions were denied on April 17, 2020 due

to insufficient information and supporting documentation (Doc. 20).

      On July 1, 2020, Plaintiff filed an amended motion for default judgment against

only Mika Logistics (Doc. 23; Doc. 24). He conceded that service on Defendant Sergei

LNU was improper and therefore Plaintiff was not seeking a default judgment against

Sergei LNU (Doc. 24, p. 2).

        On August 3, 2020, Defendants Mika Logistics and Sergei LNU filed a Motion to

Set Aside Clerk’s Entry of Default (Doc. 32). Plaintiff filed a response in opposition to

Defendants’ motion on August 24, 2020 (Doc. 38), to which Defendants filed a reply on

September 8, 2020 (Doc. 41).

                                       DISCUSSION

      Federal Rule of Civil Procedure 55(c) provides that “[f]or good cause shown the

court may set aside an entry of default . . . .” FED. R. CIV. P. 55(c). “A party seeking to
                                        Page 2 of 5
Case 3:19-cv-01295-MAB Document 42 Filed 12/22/20 Page 3 of 5 Page ID #258




vacate an entry of default prior to the entry of final judgment must show: ‘(1) good cause

for the default; (2) quick action to correct it; and (3) a meritorious defense to the

complaint.’” Cracco v. Vitran Exp., Inc., 559 F.3d 625, 630 (7th Cir. 2009) (quoting Sun v.

Bd. of Trs. of the Univ. of Ill., 473 F.3d 799, 810 (7th Cir. 2007). The Seventh Circuit “has a

well-established policy favoring a trial on the merits over a default judgment.” Sun, 473

F.3d at 811; accord Cracco, 559 F.3d at 631. “For that reason, a default judgment should be

used only in extreme situations, or when other less drastic sanctions have proven

unavailing.” Sun, 473 F.3d at 811.

       The Court concludes that Defendants have made the required showings to vacate

the entries of default against them. Tom Mika asserted via an affidavit that he is originally

from Poland and English is not his first language (Doc. 41-1; see also Doc. 38-1). He claims

that he did not understand the significance or time-sensitive nature of the summons and

complaint (Doc. 41-1). Plaintiff, however, claims that Tom Mika did understand the

“severity of this lawsuit and the pending issues,” as evidenced by the affidavit of a former

co-worker who asserts that in December 2019 Mika Logistics offered to pay him $5,000 to

sign a statement swearing that Plaintiff was never discriminated against or shorted pay

(Doc. 38, p. 5; Doc. 38-4). But Plaintiff’s contention does not negate Tom Mika’s

contention. Both can be true at the same time. Tom Mika could have asked one of his

drivers to sign a false affidavit in December 2019 while at the same time failing to

appreciate significance or time-sensitive nature of the summons and complaint. While

Tom Mika’s handling of the summons and complaint was far from exemplary or

advisable, there is nothing that definitively indicates he acted with deliberate disregard
                                          Page 3 of 5
Case 3:19-cv-01295-MAB Document 42 Filed 12/22/20 Page 4 of 5 Page ID #259




for the judicial proceedings in failing to respond to Plaintiff’s complaint. There is also no

evidence that Plaintiff was prejudiced and Mika’s conduct was certainly not so extreme

as to make this one of those rare situations where default judgment is appropriate. See

Cracco, 559 F.3d at 631 (finding defendant company showed good cause for defaulting

when registered agent forwarded the summons and complaint to employees “who did

not understand their significance”); see also Sims v. EGA Prod., Inc., 475 F.3d 865, 868 (7th

Cir. 2007) (explaining that the “good cause” standard for vacating an entry of default

under Rule 55(c) “must be easier to satisfy” than the “good cause” standard of Rule 60(b),

which allows relief from a default judgment for “mistake and inadvertence in addition to

excusable neglect”).

       Defendant Sergei LNU has also shown good cause for defaulting. His summons

and copy of the complaint were left with Tom Mika (Doc. 8), and Sergei LNU asserts via

an affidavit that he did not receive the them—and thus did not know that Plaintiff was

attempting to sue him—until July 2020 (Doc. 41-2). There is no evidence to the contrary

(see Doc. 38).

       Defendants also acted in a timely fashion to correct their default. They retained an

attorney on July 30, 2020, and their attorney moved to set aside entry of default two

business days later (Doc. 32). Lastly, Defendants have set forth potentially meritorious

defenses, including insufficient service of process on Sergei LNU and improper venue

(Doc. 32; Doc. 41; Doc. 32-1; Doc. 32-2). They also contend that Plaintiff was an

independent contractor and not an employee and that Plaintiff was terminated for a

legitimate, non-discriminatory reason (Doc. 41; Doc. 41-3; Doc. 41-4).
                                         Page 4 of 5
Case 3:19-cv-01295-MAB Document 42 Filed 12/22/20 Page 5 of 5 Page ID #260




      For these reasons, Defendants’ Motion to Set Aside Clerk’s Entry of Default (Doc.

32) is GRANTED. The entries of Default against Defendants Mika Logistics and Sergei

Vlasov (Doc. 15) are VACATED. Plaintiff’s Motion for Default Judgment against

Defendant Mika Logistics Inc. (Doc. 23) is DENIED as moot. Plaintiff’s request for fees

and costs associated with obtaining the entry of default and responding to Defendants’

motion to set aside (see Doc. 38, p. 7) is DENIED.

      Defendants shall file their answer or other responsive pleading to the complaint

(Doc. 1) on or before January 29, 2021.



      IT IS SO ORDERED.

      DATED: December 22, 2020

                                                   s/ Mark A. Beatty
                                                   MARK A. BEATTY
                                                   United States Magistrate Judge




                                          Page 5 of 5
